REASONS FOR ALLOWANCE
The Reasons for Allowance are the same as submitted in the Non-Final Office Action mailed on 05/11/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


 				        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180315148 to Luo et al. discloses systems and methods, for assignment and/or reassignment of transport requests received within a request matching time period. Transport requests received during a request matching time period, as well as requests determined to be eligible during the request matching time period for reassignment, are associated with a location identifier (e.g., geohash) and are pooled at a dynamic transportation matching system in order for a dynamic assignment and/or reassignment that may reduce a metric (e.g., an overall estimated time of arrival (ETA) for requests) associated with the dynamic transportation matching system.
In some cases, a specific technical problem solved by the techniques described herein, which can be caused in an example by inefficient matching of providers and requests in a dynamic on-demand online system for matching requests with providers, is that if there are no providers available at the time of a request, then the request could lapse. As a result, the requestor may immediately generate a subsequent request that is sent to the matching service, which subsequent request may also lapse if no providers are available at the time of the subsequent request (although a provider actually may have been available briefly but been matched to a different request received in the interim between the repeated requests). The requestor may generate another request, and the pattern continues to repeat


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625